In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                        No. 07-22-00152-CR


                               ELLIOT VENTURA, APPELLANT

                                                V.

                              THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 100th District Court
                                       Carson County, Texas
                     Trial Court No. 7100, Honorable Stuart Messer, Presiding

                                       November 21, 2022
                       ORDER OF ABATEMENT AND REMAND
                      Before QUINN, C.J., and DOSS and YARBROUGH, JJ.


       Appellant, Elliot Ventura, appeals his conviction for evading arrest1 and sentence

to thirty years’ confinement. The appellate record was originally due September 14, 2022.

The clerk’s record has been filed but we granted the reporter an extension of time to file

the reporter’s record due to her caseload. By letter of October 11, 2022, we admonished

the reporter that failure to file the reporter’s record by October 24 could result in the appeal


       1   See TEX. PENAL CODE ANN. § 38.04.
being abated and the cause remanded to the trial court for further proceedings without

further notice. To date, the reporter’s record has not been filed and the reporter has had

no further communication with this Court.

       Accordingly, we abate the appeal and remand the cause to the trial court for further

proceedings. See TEX. R. APP. P. 35.3(c) (“The trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.”); 37.3(a)(2) (requiring

appellate courts to “make whatever order is appropriate to avoid further delay and to

preserve the parties’ rights” when the appellate record is not timely filed). On remand,

the trial court shall determine the following:

       1.     what tasks remain to complete the filing of the reporter’s record;

       2.     why the reporter has not completed the necessary tasks;

       3.     what amount of time is reasonably necessary for the completion of those

              tasks; and

       4.     whether the reporter can complete the tasks within the time the trial court

              finds reasonable.

       Should the trial court determine that the reporter will require more than thirty days

to complete, certify, and file the reporter’s record, it shall arrange for a substitute reporter

to do so. The trial court is directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental clerk’s record and cause that record to be filed with this Court by December

21, 2022.




                                                 2
       Should the reporter file the record on or before December 5, 2022, she is directed

to immediately notify the trial court of the filing, in writing, whereupon the trial court shall

not be required to take any further action.

       It is so ordered.

                                                           Per Curiam

Do not publish.




                                               3